            Case 1:16-cr-00010-CRC Document 24 Filed 07/10/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
                                     )
UNITED STATES OF AMERICA             )   Crim. No. 16-10 (CRC)
                                     )
            v.                       )
                                     )
ANDREA TURK                          )
                                     )
____________________________________)

                 DEFENDANT’S MOTION FOR EARLY TERMINATION
                               OF PROBATION

       Defendant, Andrea Turk, through undersigned counsel, respectfully moves the Court for

Early Termination of her term of Probation.

       In Support of the motion undersigned counsel states.

       1.       On November 3, 2015, Ms. Turk was presented in Magistrate Court on a criminal

complaint charging her with Theft of Government Funds in violation of 18 USC § § 641.

Without objection Ms. Turk was released on her personal recognizance and a preliminary

hearing was scheduled on November 18, 2015. With the goal of securing a pre-indictment

disposition, Ms. Turk continued her preliminary hearing and moved to exclude time under the

Speedy Trial Act on November 18, 2015 and then on December 22, 2015.

       2        On February 2, 2016, Ms. Turk appeared before the Honorable Gladys Kessler

and entered a guilty plea to one count of Theft of Government Funds in violation of 18 USC § §

641 and 2. Notwithstanding the entry of a guilty plea, the Court maintained the conditions of

release pending Ms. Turk’s sentencing hearing. While she was on release, Ms. Turk’s

compliance was from November 3, 2015 was impeccable. On May 3, 2016 Judge Kessler


                                               1
            Case 1:16-cr-00010-CRC Document 24 Filed 07/10/20 Page 2 of 4




sentenced Ms. Turk to five years of probation, ordered restitution in the amount of $5,015.00 and

a special assessment of $100.00 dollars.

       3.       Ms. Turk’s compliance during the four years that she’s been on Probation has

been exemplary. Three months after the sentencing hearing, Ms. Turk used her entire Thrift

Savings Plan money of $2,730.61 to pay more than half of the outstanding restitution she owed.

See ECF No. 22. Ms. Turk has finished paying off the remainder of the restitution as well as the

special assessment. In four years of probation Ms. Turk has fully satisfied every condition.

       4.       After the significant setback and disappointment of being convicted of a felony,

Ms. Turk has demonstrated remarkable resilience in putting her life back together. As a single

parent, Ms. Turk has been a true role model to her two daughters. Her twenty-one year old

daughter received an athletic scholarship and is enrolled in Coppin State University. Her thirteen

year old is a member of the National Junior Honor Society and is enrolled in the Talented and

Gifted program at her school.

       5.       Ms. Turk has gamely overcome the obstacles of the felony conviction and

achieved professional goals that would’ve seemed beyond reach when she was sentenced by

Judge Kessler. Through perseverance and the motivation to be a source of pride to her

daughters, Ms. Turk has become a Human Resource expert. During the four years of probation

she has been employed by GL-Solutions, Eastern Foundry and currently by F2 Solutions. She

initially got her start as Human Resource Generalist with GL-Solutions. GL-Solutions provides

human resources services for contractors who are unable to have a full time human resource

administrator. As an HR Generalist, Ms. Turk processed the contractor’s payroll and benefits,

conducted performance evaluations, advised in the areas of work improvement and efficiency,



                                                 2
             Case 1:16-cr-00010-CRC Document 24 Filed 07/10/20 Page 3 of 4




terminations, accounts payable, accounts receivable and financial audits. For Eastern Foundry

she handled payroll and benefits administration along with the other assignments she had with

GL-Solutions. In F2 Solutions she is the Human Resource manager. Aside from doing some of

the HR generalist work, she now participates in the recruitment process, and creates personal

files for employees. She’s been with F2 since March.

        6.       Under Title 18 United States Code section 3564(c), the Court has the authority to

grant early termination of a previously imposed term of probation. Section 3564 (c) provides in

part:

        The court, after considering the factors set forth in section 3553(a) to the extent that they
        are applicable, may, pursuant to the provisions of the Federal Rules of Criminal
        Procedure relating to the modification of probation, terminate a term of probation
        previously ordered and discharge the defendant at any time in the case of a misdemeanor
        or an infraction or at any time after the expiration of one year of probation in the case of a
        felony, if it is satisfied that such action is warranted by the conduct of the defendant and
        the interest of justice.

        7.       Ms. Turk’ s strict compliance with all the conditions of probation proves that she

took Judge Kessler’s instructions and advise seriously. Since her sentencing hearing in February

2016, Ms. Turk has been a productive citizen and has not had a single contact with law

enforcement proving that she has been deterred from engaging in any illegal conduct. Equally

important and true to her character, Ms. Turk continues to be a great source of inspiration,

support and model to her two young daughters. In short, her conduct since her initial appearance

on February 3, 2015 speaks for itself and demonstrates that terminating probation will serve the

interests of justice. Lastly, terminating probation will mean that scarce public funds will no

longer be used to supervise her when there is no appreciable need to do so.




                                                  3
            Case 1:16-cr-00010-CRC Document 24 Filed 07/10/20 Page 4 of 4




       8.       Undersigned counsel reached out to Assistant United States Attorney Michelle

Zamarin to review and state a position on Ms. Turk’s Motion for Early Termination of Probation.

Ms. Zamarin stated that the government defers to the recommendation of the Probation Officer.

       9.       Ms. Turk has been supervised by the District of Maryland under courtesy

supervision. On July 7, 2020, Probation Officer Adelle Awkward informed undersigned counsel

that she does not object early termination of Ms. Turk’s probation. Ms. Awkward amplified her

position in stating that Ms. Turk is supervised as a low risk, that she has a stable residence, has

secured new employment and has “satisfied all conditions of supervision” including her financial

obligations.

       Wherefore, in view of Ms. Turk’s exemplary performance on Probation, her request for

early termination is a reasonable, earned and warranted. Ms. Turk respectfully moves the Court

pursuant to 18 U.S.C. § 3564(c) and Federal Rule of Criminal Procedure 32.1(b) for early

termination of her term of Probation.



                                               Respectfully submitted,
                                               A. J. KRAMER
                                               FEDERAL PUBLIC DEFENDER

                                               _________/s/___________________
                                               Carlos J. Vanegas
                                               Assistant Federal Public Defender
                                               625 Indiana Avenue, N.W.
                                               Washington, D.C. 20004




                                                  4
